Citation Nr: 1809923	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to chemical exposure.


(The issues of entitlement to service connection for a bilateral knee disorder, bilateral hearing loss, and a low back disorder, and the issue of entitlement to an increased initial evaluation for bilateral plantar fasciitis with calcaneal heel spurs, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Air National Guard from January 29, 1980 until June 21, 1997, with active duty service from March 1980 to August 1980 and various periods of both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Service personnel records establish that the Veteran worked in aircraft maintenance.  He was also a civilian employee of the Texas Air National Guard in the same occupation as his military occupational specialty (MOS). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript is of record.  The Board remanded the claim in December 2016 for additional development.  


FINDING OF FACT

There is no probative evidence establishing that the Veteran's current peripheral neuropathy of the lower extremities had its onset during active duty service or a period of ACDUTRA or INACDUTRA, or that the current peripheral neuropathy    of the lower extremities is related to such service, to include the alleged exposure   to chemicals or exposure to jet fuel on March 8, 1995.  



CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter in January 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records. The Board acknowledges that no medical examination or opinion was obtained in this case.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service 
exposure to chemicals during any period of active duty, ACDUTRA, or INACDUTRA.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a hearing before the Board and a copy of the transcript    is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that the actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to provide the names and addresses of all medical care providers who had recently treated him for his neuropathy, and identified records were obtained, and verification of the Veteran's duty status with the Air National Guard on March 8, 1995, was accomplished.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under the law, active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during 
which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac    arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.    § 101(24); 38 C.F.R. § 3.6(a). 

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as  a result of an or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

ACDUTRA is defined, in part, as full-time duty under section 316, 502, 503,     504, or 505 or title 32, or the prior corresponding provisions of law, in the case       of members of the National Guard or Air National Guard of any State. 38 U.S.C.         § 101(22) (2012); 38 C.F.R. § 3.6(c) (2016).  INACDUTRA is generally duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C. § 101(23) (2012); 38 C.F.R. § 3.6(d) (2017).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA. 

Moreover, where a veteran served continuously for 90 days or more on active duty during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112,      1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. 


Presumptive periods for service connection, the presumption of soundness, and    the presumption of aggravation do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training. Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24     Vet. App. 167 (2010).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for peripheral neuropathy of the lower extremities, which he claims is due to chemical exposure during service.  He asserts the exposure to over 150 chemicals occurred from 1980 to 1997 and that he was soaked with JP8 (jet fuel) in 1995.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with peripheral neuropathy of the lower extremities. Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to active service.  

Service treatment records are devoid of reference to complaint of, or treatment for, peripheral neuropathy affecting either lower extremity.  Service treatment records associated with the Veteran's non-active duty service in the Air National Guard reveal that he denied foot trouble at the time of periodic examinations in December 1983, October 1987 and February 1992.  See reports of medical history.  

Additional service treatment records associated with the Veteran's non-active     duty service in the Air National Guard includes a July 1985 master workplace    data summary record, which indicates that cleaning solvents were utilized in small quantities and were considered minimal in the maintenance of aircraft engines in  the propulsion shop.  The Veteran filed a Workers' Compensation claim with the U.S. Department of Labor in March 1995 following a March 8, 1995, incident when jet fuel splattered on his forearm and leg while he was working in his civilian job.  

Post-service medical evidence indicates that the Veteran has received substantial treatment related to peripheral neuropathy of both lower extremities, beginning as early as 2007.  In addition, several letters have been submitted by private physicians that discuss the Veteran's history of treatment and diagnoses made.  See November 2011, March 2013 and February 2015 letters from Dr. S.G. 

The Board remanded the claim in order to ascertain the Veteran's duty status     with the Air National Guard on March 8, 1995, when he was splattered with jet     fuel.  The response received indicates that the Veteran was not on ACDUTRA or INACDUTRA on that date.  As such, the incident during which he was treated for exposure to jet fuel was not during active military service as defined by 38 U.S.C.   § 101(24); 38 C.F.R. § 3.6 (a). 

The preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the lower extremities.  The Board reiterates that service treatment records associated with the Veteran's period of active duty service are devoid of reference to complaint of, or treatment for, peripheral neuropathy. There is also no indication upon review of the service treatment records associated with the Veteran's service in the Air National Guard that peripheral neuropathy arose during a period of ACDUTRA or INACDUTRA.  Moreover, the Veteran has specifically identified March 8, 1995 as the date on which he was exposed to jet fuel, and the Veteran was not performing ACDUTRA or INACDUTRA on this date.  In fact, it is clear that the Veteran was acting in his civilian capacity since    he filed a claim for Workers' Compensation benefits with the Department of Labor     as a result.  In regards to the Veteran's assertion that he was exposed to over 150 chemicals during his 1980 to 1997 service in the Air National Guard, the Board notes that during that timeframe the Veteran spent the bulk of his time as a civilian employee in the Air National Guard. The Veteran never reported chemical exposure 
during his time with the Texas Air National Guard other than on March 8, 1995, which the Board reiterates does not correspond to a period of ACDUTRA or INACDUTRA.  In addition, the Veteran was not diagnosed with peripheral neuropathy of the lower extremities until 2007, which is approximately 27 years after his August 1980 discharge from active duty service and approximately 10 years after his June          1997 discharge from the Texas Air National Guard.  Finally, although several      letters have been submitted in support of the Veteran's claim and there is a   voluminous amount of treatment associated with the diagnosed peripheral     neuropathy of the lower extremities, there is no probative opinion linking the Veteran's peripheral neuropathy to active duty service or an incident during 
a period of ACDUTRA or INACDUTRA.  

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  



ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


